DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
This office action addresses pending claims 1-3, 5-10, and 12-25. Claims 1, 10, and 22 were amended in the response filed 5/25/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, and 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2015/0099187) in view of Zhamu et al. (US 2016/0043384).
Regarding claims 1 and 22, Cui discloses a battery electrode (an anode) including primary particles formed of an electrochemically active material (analogous: primary particles of an anode active material), and a secondary particle (analogous: multiple porous particulates) defining multiple, discrete internal volumes, wherein the primary particles are disposed within respective ones of the internal volumes (abstract). Thus the secondary particle has multiple pores, because the pores are space defined by walls, said pores have a total volume (Vpp), and the total amount of electrochemical active material has a total volume Va disposed in the pores. Cui teaches the weight ratio of the Si material relative to the combined weight of the Si material and the secondary particles encapsulating the Si material is in the range from about 65% to about 95% ([0052]) (thus primary particles in an amount of 0.5% to 95% by weight based on the total particulate weight).
With regards to the limitation of claim 22 being a powdered mass, Cui teaches that the resulting mass is micrometer-sized secondary particles ([0007]), which is within a size considered to be a powder, and thus a powder mass.
 With regards to the limitation of the volume ratio Vpp/Va is from 1.3/1.0 to 5.0/1.0 and said pores in said particulate have a sufficient amount of free space to accommodate a volume expansion of said primary particles of anode active material when said lithium battery is charged without inducing a volume expansion of said anode electrode by more than 20%.
Cui teaches the secondary particles define multiple, discrete internal volumes and Si nanoparticles are disposed within their respective internal volumes and each primary particle is disposed within a respective internal volume and occupies less than 100% of the internal volume, thereby leaving a void space to allow for expansion of the Si material ([0052]). Cui teaches a ratio of the volume of the void space (Vpp) relative to the volume of the Si material inside (Va) is at least about 2:1, at least about 2.5:1, or at least about 4:1 ([0052]). While Cui does not provide an example of the ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a select a ratio of about 2.5:1 (which is within the claimed range of 1.3/1 to 5.0/1.0) to obtain the benefits having enough void space to allow for expansion of the Si material.
While Cui teaches that the secondary particles (particulate) can be made of carbon, and be used in combination with conductive polymers ([0049]), Cui does not explicitly disclose wherein the pore walls of the secondary particles contain a graphene material selected from a pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof.
Zhamu teaches an anode layer comprising an anode active material embedded in pores of graphene (abstract). The graphene has pore walls contain a pristine graphene materials having essentially zero % of non-carbon elements or a non-pristine graphene material having 0.001% to 5% by weight of non-carbon elements, wherein the non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof ([0041]). Zhamu teaches that graphene exhibits a thermal conductivity, electrical conductivity, elastic module, and/or compressive strength that is comparable to or greater than those of graphite/carbon foams ([0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the carbon secondary particle material of Cui with any of the graphene materials (including pristine, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof) of Zhamu for the purpose of improving thermal conductivity, electrical conductivity, elastic modules, and/or compressive strength. Thus, the combination replaces the carbon particle material with a graphene particle material.
With regards to the limitation of “said graphene particulate is embraced or encapsulated by a thin encapsulating layer of electrically conducting material having a thickness from 1 nm to 10 pm, an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, wherein said thin encapsulating layer comprises a material selected from a carbon nanotube, carbon nanofiber, nanocarbon particle, metal nanoparticle, metal nanowire, graphene, conductive metal oxide, polymeric carbon, CVD carbon, or a combination thereof”, Cui teaches the electrical conductivity of particles can be enhanced by coating with conductive materials ([0062]). As seen in Figure 17, the coating coats the secondary particle, and therefore reads on the encapsulating of the graphene particulate. The coating can increase the electrical conductivity, buffer the large volume change, form a stable SEI, and mitigate against aggregation of Si particles ([0062]). The use of a conductive metal coating (e.g. silver, copper, iron, cobalt, and so forth) can result in better capacity retention, higher CE, and better rate performance. Cui further suggests other types of conductive materials in place of, or in combination with, copper, such as conductive polymers, metals (e.g., nickel, silver, iron, cobalt, and so forth), titanium oxide (doped or undoped), and other types of metal oxides, metal nitrides (e.g., titanium nitride), and metal sulfides ([0066]). The coating of a conductive material can be electrically conductive, ionically conductive (e.g., with respect to Li ions or other types of ions), or both ([0066]). Cui teaches the use of nanoparticles for forming the coating ([0066]). Cui further teaches the coating can have a thickness in the range of about 1 nm to about 200 nm ([0066]), which is within the claimed 1 nm to 10 micron thickness. Therefore, Cui teaches a layer of electrically conducting material with lithium ion conductivity.
Because Cui teaches conductive titanium oxide (doped or undoped) and other types of metal oxides ([0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either a titanium dioxide or other metal oxide for the conductive coating in order to obtain the benefit of increase the electrical conductivity, buffer the large volume change, form a stable SEI, and mitigate against aggregation of Si particles ([0062]). 
With regards to the limitations regarding an electric conductivity from 10-6 S/cm to 20,000 S/cm, and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, consider the following. Cui does not explicitly disclose the electric conductivity or lithium ion conductivity of the amorphous carbon layer. However, because Cui teaches that the metal oxide is both electrically conductive and ionically conductive with respect to lithium ions ([0066]), it is expected that the metal oxide coating layer as taught by Cui would display the properties of electric conductivity from 10-6 S/cm to 20,000 S/cm, and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm.
Regarding claim 2, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the graphene has a density from 0.01 to 1.7 g/cm3, and a specific surface area from 50 to 2,000 m2/g ([0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a graphene material with a density in the range of 0.01 to 1.5 g/cm3 and a specific surface area from 50-2,000 m2/g to obtain the benefits of the graphene, namely the thermal conductivity, electrical conductivity, elastic module, and/or compressive strength.
Regarding claim 3, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses wherein said anode active material is Si nanoparticles ([0051]). Further, Cui reasonably suggests using other anode materials including tin (Sn), germanium (Ge), tin oxide (SnOx), silicon monoxide (SiOx), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one of the other anode materials (including Sn, Ge, SnOx, SiOx) disclosed by Cui for the purpose of making an anode for a battery. Even further, Zhamu teaches that the anode active material can be silicon or a prelithiated version ([0043]), or germanium or tin and their prelithiated versions ([0043], sections a and f), or oxides of tin, silicon, iron, vanadium [SnOx, SiOx, iron oxide, vanadium oxide [VO2]] ([0043], section c and f). In a preferred embodiment, the anode active material contains a prelithiated Si, prelithiated Ge, prelithiated Sn, prelithiated SnOx, prelithiated SiOx, prelithiated iron oxide, prelithiated VO2, prelithiated Co3O4, prelithiated Ni3O4, or a combination thereof, wherein x=1 to 2 ([0043]).
Regarding claim 5, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses that the nanoparticles have a size in the range of about 1 nm to about 100 nm ([0051]); thus a shape of a nanoparticle having a diameter less than 100 nm.
Regarding claim 6, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses that the nanoparticles can have an outer lateral dimension in the range of about 1 nm to about 5 nm ([0081]), which is within the claimed dimension of less than 20 nm.
Regarding claim 7, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches that the anode layer further comprises a carbon or graphite material, wherein the carbon or graphite material is in electronic contact with or deposited onto the anode active material ([0045]). Because the carbon or graphite material is in electronic contact with or deposited onto the active material, the particulate contains the carbon or graphite material.
Regarding claim 8, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches where the carbon or graphite material may be selected from polymeric carbon, amorphous carbon, chemical vapor deposition carbon, coal tar pitch, petroleum pitch, meso-phase pitch, carbon black, coke, acetylene black, activated carbon, fine expanded graphite particle with a dimension smaller than 100 nm, artificial graphite particle, natural graphite particle, or a combination thereof ([0045]). 
Regarding claim 9, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches wherein the graphene has pore walls containing a 3D network of interconnected graphene planes ([0050]).
Regarding claim 10, modified Cui discloses all of the claim limitations as set forth above. With regards to the limitation of “wherein said graphene in said thin encapsulating layer is selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, nitrogenated graphene, hydrogenated graphene, doped graphene, functionalized graphene, or a combination thereof and said graphene comprise single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes”, the limitation has been interpreted as referring to the graphene of the thin encapsulating layer of claim 1. However, the use of a graphene in the thin encapsulating layer is not positively recited because claim 10 merely limits which types of graphene can be used in the choice between “a carbon nanotube, carbon nanofiber, nanocarbon particle, metal nanoparticle, metal nanowire, graphene, conductive metal oxide, polymeric carbon, CVD carbon, or a combination” of claim 1. Thus, because Cui teaches conductive metal oxides, and therefore meets the limitations of claim 1, modified Cui meets the limitations of claim 10 which merely limit which type of graphene is used as the graphene in the selection between the materials.
Regarding claim 12, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches that the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm as measured by X-ray diffraction ([0046]). 
Regarding claim 13, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the solid graphene has a density from 0.01 to 1.7 g/cm3 ([0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a graphene material with a density in the range of 0.5 to 1.5 g/cm3 to obtain the benefits of the graphene, namely the thermal conductivity, electrical conductivity, elastic module, and/or compressive strength.
Regarding claim 14, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the pore walls contain graphene fluoride and contains a fluorine content from 0.01% to 2.0% by weight ([0046]).
Regarding claim 15, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the pore walls contain graphene oxide and the solid graphene foam contains an oxygen content from 0.01% to 2.0% by weight ([0046]).
Regarding claims 16-17, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the graphene has an oxygen content or non-carbon content less than 0.01% by weight (which is less than 1% by weight of claim 16) and the pore walls contain stacked graphene planes having an inter-graphene spacing less than 0.34 nm (which is less than 0.35 nm of claim 16) ([0049]).
Regarding claim 18, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the graphene has an oxygen content or non-carbon content no greater than 0.01% by weight and the pore walls contain stacked graphene planes having an inter-graphene spacing less than 0.336 nm, a mosaic spread value no greater than 0.7 ([0049]).
Regarding claim 19, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the graphene having an inter-graphene spacing less than 0.337 nm and a mosaic spread value less than 1.0, and preferably less than 0.4 ([0050]).
Regarding claim 20, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the pore walls may contain stacked graphene planes having an inter-graphene spacing less than 0.337 nm and a mosaic spread value less than 1.0 ([0050]). 
Regarding claim 21, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the pore walls contain a 3D network of interconnected graphene planes ([0050]).
Regarding claim 23, modified Cui discloses all of the claim limitations as set forth above. Cui additionally teaches a lithium-ion battery 100 containing the anode 103 layer as defined in claim 1 ([0090]), a cathode 102, and an electrolyte 108 in ionic contact with said anode and said cathode ([0090]).
Regarding claim 24, modified Cui discloses all of the claim limitations as set forth above. While Cui teaches the anode active material is case onto a thin copper foil (an anode current collector) ([0110]) and teaches a lithium metal foil as a counter/reference electrode ([0110]), Cui does not explicitly disclose wherein said battery further contains a cathode current collector.
Zhamu teaches that a lithium battery can comprise a cathode current collector ([0051]) and an anode current collector ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cathode current collector of Zhamu with the cathode of the battery of Cui for purpose of conducting electricity from the cathode.
Regarding claim 25, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses where the battery is a lithium-ion battery ([0090]). 

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Cui is silent about the features that the thin encapsulating layer comprises a material selected from a carbon nanotube, carbon nanofiber, nanocarbon particle, metal nanoparticle, metal nanowire, graphene, conductive metal oxide, polymeric carbon, CVD carbon, or a combination thereof.
This is not considered persuasive. Cui teaches the electrical conductivity of particles can be enhanced by coating with conductive materials ([0062]). As seen in Figure 17, the coating coats the secondary particle, and therefore reads on the encapsulating of the graphene particulate. Cui further suggests other types of conductive materials in place of, or in combination with, copper, such as conductive polymers, metals (e.g., nickel, silver, iron, cobalt, and so forth), titanium oxide (doped or undoped), and other types of metal oxides, metal nitrides (e.g., titanium nitride), and metal sulfides ([0066]). The coating of a conductive material can be electrically conductive, ionically conductive (e.g., with respect to Li ions or other types of ions), or both ([0066]).
Because Cui teaches conductive titanium oxide (doped or undoped) and other types of metal oxides ([0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either a titanium dioxide or other metal oxide for the conductive coating in order to obtain the benefit of increase the electrical conductivity, buffer the large volume change, form a stable SEI, and mitigate against aggregation of Si particles ([0062]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725